DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Objections
Claim 16 is objected to because of the following informalities: in line 5, “(LCP)” should be added after “logical channel prioritization”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a processor configured to: determine that a first uplink (UL) transmission grant overlaps … determine, based at least on a logical channel prioritization restriction, a first logical channel … prioritize the first UL transmission grant … and discard the second UL 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0368133) in view of You et al. (US 2020/0022094) and Babaei et al. (US 2018/0092122).
Regarding Claim 16, Park teaches a wireless transmit receive unit (WTRU), comprising: a processor configured to:
determine a first uplink (UL) transmission grant and a second UL transmission grant ([0152] the UL grants 1 and 2 are identical with each other with the exception of difference in MCS level … the UL grants 1 and 4 are identical with each other with the exception of difference in TTI length; [0248] FIG. 8 is a diagram illustrating an operation of processing multiple UL grants in the order of UL grant X and UL grant Y);
determine, based at least on a logical channel prioritization restriction, a first logical channel mapped to the first UL transmission grant and a second logical channel mapped to the second UL transmission grant ([0236] the terminal receives a UL grant, determines a profile ID, and performs the LCP operation on the LCH corresponding to 
based on a determination that the first priority is higher than the second priority ([0270] Supposed that the terminal receives two UL grants, i.e., UL grant X and UL grant Y, LCHs 1 and 3 can be transmitted through the UL grant X, and LCHs 2 and 4 can be transmitted through the UL grant Y. If LCH 1 has the highest priority, LCH 2 has the next highest priority, LCH 3 has the next highest priority, and the LCH 4 has the lowest 
prioritize the first UL transmission grant over the second UL transmission grant ([0270] When multiple UL grants are received, the terminal checks the priorities of LCHs that can be transmitted on the resources indicated by the respective UL grants and processes the UL grants in the descending order of priority; [0293] The terminal may determine the UL grant processing order using at least one of the following rules based on the derived LCH priority-related information).
However, Park does not teach determine that a first uplink (UL) transmission grant overlaps with a second UL transmission grant in a time domain; discard the second UL transmission grant.
In an analogous art, You teaches determine that a first uplink (UL) transmission grant overlaps with a second UL transmission grant in a time domain ([0232] A time domain resource of uplink transmission scheduled by the UL grant 3 overlaps a time domain resource of uplink transmission scheduled by the UL grant 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined You’s method with Park’s method so that the PHR triggering state is more adaptable to a multi-numerology scenario, and accuracy of a PH reported in the multi-numerology scenario can be improved, thereby improving scheduling accuracy of the base station and improving communication reliability (You [0251]). Moreover, the time point of receiving the response signal sent by the base station to indicate that data sent on the first uplink 
The combination of Park and You does not teach discard the second UL transmission grant.
In an analogous art, Babaei teaches discard the second UL transmission grant ([0141] the UE may select one of the grants based on criteria, e.g. the grants that was received first, the higher priority grant, the larger grant, grant associated with a logical channel with higher priority and/or according to a predefined implementation rule. The UE may transmit uplink signals employing the selected grant. The UE may drop/ignore other grant(s) and may not transmit uplink signals (TBs) in the other grant(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Babaei’s method with Park’s method so that it can enhance network performance, reduce UE monitoring requirements, and reduce battery power consumption (Babaei [0119]). Thus, a more efficient system is achieved.

Regarding Claim 17, the combination of Park, You and Babaei, specifically Park teaches wherein the processor being configured to prioritize the first UL transmission grant over the second UL transmission grant comprises the processor being configured to perform a transmission associated with the first logical channel using the first UL transmission grant during a time interval in which the first UL transmission grant overlaps with the second UL transmission grant ([0270] When multiple UL grants are received, the terminal checks the priorities of LCHs that can be transmitted on the resources indicated by the respective UL grants and processes the UL grants in the 

Regarding Claim 18, the combination of Park, You and Babaei, specifically Park teaches wherein at least one of the first or second UL transmission grant is received via radio resource control (RRC) signaling ([0300] The base station notifies the terminal of the information on the correlation between a resource profile and Ta through RRC signaling and of the resource profile via the UL grant in order for the terminal to ascertain the Ta upon receipt of the UL grant; [0484] the terminal ascertains the LCH set corresponding to the LCH set ID included in the UL grant received through RRC signaling).

Regarding Claim 19, the combination of Park, You and Babaei, specifically Park teaches wherein at least one of the first or second UL transmission grant is received via downlink control information ([0216] There may be a mapping relationship between a downlink control information (DCI) format for the UL grant indicating resources allocated to the terminal and the numerology or TTI length; [0217] it may be predefined that the UL resources allocated with the UL grant in DCI format 1 have a numerology N1 and a 

Regarding Claim 20, the combination of Park, You and Babaei, specifically Park teaches wherein the LCP restriction is configured for the WTRU via radio resource control (RRC) signaling ([0068] the terminal maps data to the logical channels by the prioritized bit rate (PBR) in a descending order of the priority. Here, the PBR of each logical channel is configured by the base station through radio resource control (RRC) signaling; [0187] the base station may transmit the mapping information between the profile IDs and LCHs to the terminal through RRC signaling; [0431] the terminal may process the UL grants in processing order notified by the base station through RRC signaling).

Regarding Claim 21, the combination of Park, You and Babaei, specifically Park teaches wherein the first UL transmission grant is associated with a first UL transmission resource and the second UL transmission grant is associated with a second UL transmission resource ([0216] There may be a mapping relationship between a downlink control information (DCI) format for the UL grant indicating resources allocated to the terminal and the numerology or TTI length), and wherein the first and second UL transmission resources overlap in the time domain ([0274] If the base station transmits multiple UL grants to the terminal simultaneously or during a predetermined time period, it may occur that the terminal has to process the multiple UL grants simultaneously. In this case, depending on the UL grant processing order of the terminal, per-LCH traffic amounts that the terminal transmits to the base station, i.e., 

Regarding Claim 22, the combination of Park, You and Babaei, specifically Park teaches wherein the first and second UL transmission resources are associated with a same transmission time interval ([0148] UL grant 1: Subcarrier spacing=S1 kHz, TTI length=T1 ms; [0149] UL grant 2: Subcarrier spacing=S1 kHz, TTI length=T1 ms; [0274] If the base station transmits multiple UL grants to the terminal simultaneously or during a predetermined time period, it may occur that the terminal has to process the multiple UL grants simultaneously; [0279] an LCH for eMBB can be transmitted on the resources with the TTI length of 1 symbol, 2 symbol, 1 slot, or 1 subframe as indicated by a UL grant. Meanwhile, an LCH for URLLC can be transmitted on the resources with the TTI length of 1 symbol or 2 symbols as indicated by a UL grant).

Regarding Claim 23, the combination of Park, You and Babaei, specifically Park teaches wherein at least one of the first UL transmission grant or the second UL transmission grant is a configured grant ([0512] A base station allocates resources for use by a terminal in transmitting data. This resource allocation is performed in a similar method to the semi-persistent scheduling (SPS) in which the base station allocates resources to the terminal in advance before traffic occurrence unlike the normal UL scheduling for allocating resources after traffic occurrence).



Regarding Claim 25, the combination of Park, You and Babaei, specifically Park teaches wherein the LCP restriction maps the first and second logical channels to respective UL carriers ([0277] The terminal receives multiple UL grants on different component carriers (CCs))

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 17.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 18.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 19.

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 21.
Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 22.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 23.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 24.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2020/0170035) teaches method for performing a LCP procedure in wireless communication system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413